Barnard, J.
In both these cases plaintiff brings his action on a joint contract made by the two defendants to recover damages for the breach of it. If the wife is liable at all, she is jointly liable with her husband. Consequently, the verification by the husband is, I think, sufficient under section 15J of the Code. If the wife is liable at all, she is certainly united in interest with her husband, as they have a common interest in defeating a claim for damages made against both of them jointly for the breach of a joint contract executed by them. The fact that plaintiff asked as part of his relief to have the judgment against the wife paid out of their separate estate, does not affect the question. The manner in which the plaintiff-is to collect his judgment, will not come in question unless the plaintiff recover judgment for the cause of action, with respect to which, the defendants are united in interest.
Motion denied, with costs.